
	

113 HR 4968 IH: Maya Angelou Congressional Gold Medal Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4968
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Horsford (for himself, Mrs. Beatty, Mr. Messer, and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To posthumously award a Congressional gold medal to Maya Angelou in recognition of her achievements
			 and contributions to American culture and the civil rights movement.
	
	
		1.Short titleThis Act may be cited as the Maya Angelou Congressional Gold Medal Act.
		2.FindingsThe Congress finds that:
			(1)
				Dr. Maya Angelou, born Marguerite Ann Johnson in St. Louis, Missouri, on April 4, 1928, and
			 raised in Arkansas, was a prominent and celebrated author, poet, educator,
			 producer, actress, filmmaker, and civil rights activist.(2)
				Dr. Maya Angelou published a myriad of literary works enshrining in history her storied life as
			 an icon of the civil rights movement.(3)
				Hailed for her talents as a performing artist at an early age, Dr. Angelou toured Europe with a
			 production of the Gershwin opera Porgy And Bess in 1955 and released her
			 first album in 1957.(4)
				Committed to furthering the work of Dr. Martin Luther King, Dr. Maya Angelou served as a leader
			 of the Southern Christian Leadership Conference during the Civil Rights
			 Movement.(5)
				In 1969, Dr. Maya Angelou penned the autobiography, I Know Why the Caged Bird Sings, which
			 catapulted her to international acclaim for its vivid and honest depiction
			 of the experience of black women in the Jim Crow era.(6)
				Dr. Maya Angelou wrote the screenplay and composed the score for the 1972 film Georgia,
			 Georgia; her script, the first by an African-American woman to be filmed,
			 was nominated for a Pulitzer Prize.(7)
				Dr. Maya Angelou was the first African-American to serve as an Inaugural Poet, authoring and
			 reciting the poem Pulse of Morning in 1993.(8)
				A trailblazer in literature and poetry, Dr. Maya Angelou bravely explored the ways in which
			 socially marginalizing forces affected African-American women.(9)
				Dr. Maya Angelou was honored with the Presidential Medal of Freedom in 2011, the Lincoln Medal
			 in 2008, and the National Medal of Arts in 2000 for her exceptional
			 contributions to American culture as an author and poet.(10)
				As a distinguished educator, Dr. Maya Angelou received over 30 honorary degrees and served as
			 the Reynolds Professor of American Studies at Wake Forest University from
			 1982 to 2014.(11)
				Dr. Maya Angelou passed away on May 28, 2014, in her North Carolina home at age 86, leaving
			 behind a legacy of literary achievement and an indelible mark on the
			 movement for civil rights.3.Congressional gold medal
			(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of
			 Congress, of a gold medal of appropriate design in commemoration of Dr.
			 Maya Angelou in recognition of her achievements and contributions to
			 American culture and the civil rights movement.
			(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury
			 (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by
			 the Secretary.
			(c)Smithsonian Institution
				(1)In GeneralFollowing the award of the gold medal in honor of Dr. Maya Angelou under subsection (a), the gold
			 medal shall be given to the Smithsonian Institution, where it shall be
			 available for display as appropriate and made available for research.
				(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution shall make the gold medal received
			 under paragraph (1) available for display, particularly at the National
			 Museum of African American History and Culture, or for loan as appropriate
			 so that it may be displayed elsewhere, particularly at other appropriate
			 locations associated with the life of Dr. Maya Angelou.
				4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section
			 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies,
			 use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
			(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
			(b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under
			 this Act shall be considered to be numismatic items.
			
